Name: Council Regulation (EEC) No 3897/86 of 18 December 1986 allocating, for 1987, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 86 Official Journal of the European Communities No L 364/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3897/86 of 18 December 1986 allocating, for 1987, Community catch quotas in Greenland waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 , establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Having regard to the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (2), Having regard to the Protocol on the conditions relating to fishing between the European Economic Community, on the one hand, and the Government of Denmark and the Government of Greenland on the other (3) establi ­ shing the fishing quotas allocated to the Community in Greenland waters, Whereas these catch quotas may be taken by vessels which do not fly the flag of a Member State of the Community, to the extent to which this is necessary for the proper functioning of the fisheries agreements concluded by the Community with third countries ; whereas the Community has agreed to allocate part of its catch quotas in Greenland waters in 1987 to Norway ; Whereas the Community and Greenland have held consultations on the application of the Agreement and the Protocol in 1987 whereas the parties agreed that the Community catch quotas may be fished in 1987 as set out in the Annex to this Regulation ; Whereas, under Article 3 of Regulation (EEC) No 170/83, it is incumbent upon the Council to fix the total allo ­ wable catch for each stock or group of stocks, the share available to the Community and the specific conditions for taking these catches, whereas, under Article 4 of the said Regulation, the share available to the Community is to be distributed among the Member States ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2057/82 of 29 June 1982, establishing certain control measures for fishing activities by vessels of the Member States (4), as last amended by Regulation (EEC) No 3723/85(0, HAS ADOPTED THIS REGULATION : Article 1 The allocations in 1987 of the Community catch quotas in Greenland waters shall be as set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1986. For the Council The President M. JOPLING (') OJ No L 24, 27. 1 . 1983, p . 1 . 0 OJ No L 29, 1 . 2. 1985, p . 9 . 0 OJ No L 29, 1 . 2. 1985, p. 14. (4) OJ No L 220, 29 . 7. 1982, p . 1 . O OJ No L 361 , 31 . 12. 1985, p. 42. No L 364/2 Official Journal of the European Communities 23 . 12. 86 ANNEX Allocation of Community catch quotas in Greenland waters for 1987 Species Area Community catch quotas (tonnes) Member State shares (tonnes) Norwegian shares (tonnes) (shown for information only) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') (tonnes) (shown for information only) 1 2 3 4 5 6 Cod NAFO 1 p.m . ICES XIV/V 11 500 Germany 10 000 United Kingdom 1 500 ­ Redfish NAFO 1 10 000 Germany 9 810 United Kingdom 190  ICES XIV/V 57 820 Germany 57 140 France 410 United Kingdom 270 500 Greenland halibut NAFO 1 1 850 Germany 1 575 \\\ United Kingdom 75 200 150 ICES XIV/V 3 750 Germany 3 375 United Kingdom 175 200 150 Halibut NAFO 1 200  200 0 Deep-water prawns NAFO 1 1 550 France 550 Denmark 550 450 (3) 475 (3) ICES XIV/V 3 450 France 700 Denmark 700 2 050 675 Catfish NAFO 1 2 000 Germany 2 000  Blue whiting ICES XIV/V 30 000 Denmark 3 000 France 3 000 Germany 24 000  Capelin ICES XIV/V 20 000 Denmark 20 000 10 000 (') These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1987 agreed on by the Community and the Faroe Islands . (2) Only to be fished by long-liners . (3) South of 68 ° N.